DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Claims 1-12 are pending and under examination.

Priority
This application is a continuation of U.S. Application No. 16/356,949, filed March 18, 2019, which is a continuation of U.S. Patent Application No. 15/373,239, filed December 8, 2016, now U.S. Patent No. 10,231,959, which is a continuation-in-part of U.S. Patent Application No. 15/078,911, filed March 23, 2016, now U.S. Patent No. 9,545,398.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed 02/17/2021, 02/18/2021, 02/23/2021, 07/28/2021, and 03/16/2022 have been received and entered into the present application. As reflected by the attached, completed copies of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  


Claim Rejections - 35 USC § 112, 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

CLAIMS 1-12
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites:

    PNG
    media_image1.png
    51
    585
    media_image1.png
    Greyscale

It is unclear what “whose” is referring to, i.e., the individual or to the neurodegenerative disease.  In other words, it is unclear if this limitation is identifying an individual whose level of Bag5 is downregulated and who has a neurodegenerative disease or whether this limitation is identifying an individual having a neurodegenerative disease where the neurodegenerative disease, e.g., neuronal cells, has downregulated Bag5.
	It is further unclear to whom or what the expression level of Bag5 is compared in order to ascertain whether or not it is “downregulated”. Without knowing to what expression level of Bag5 the expression level of Bag5 recited in the claims is compared, a person of ordinary skill in the art would not know whether any given Bag5 expression level is “normal”, “upregulated”, or “downregulated”.  
	Applicant discloses that the expression level of a gene in a human subject is considered to be downregulated if the decrease in the expression level of that gene is statistically significant compared to that of a control or a reference (Specification at [0022]).  Here, however, the claims do not recite to what control or reference the expression level of Bag5 is compared.  
Applicant discloses the control or reference can be, for example, a normal healthy population, a population at large, a collection of individuals of the same age or condition or sex, or the same human subject at a different time (e.g., at an earlier time of life when the human subject does not have the disease or condition that results in the downregulation) (Id.).  Here, however, the claims do not recite whether the expression level of Bag5 is compared to a normal healthy population, a population at large, a collection of individuals of the same age or condition or sex, or the same human subject at a different time (e.g., at an earlier time of life when the human subject does not have the disease or condition that results in the downregulation).  Without knowledge of the control or reference to which the expression level is to be compared, any given expression level of Bag5 in any given subject could be construed to be “normal”, “upregulated”, and “downregulated”.  
For example, if the expression level of Bag5 in an individual having Alzheimer’s disease is “5” and the expression level of Bag5 in an individual not having Alzheimer’s disease is “1”, the expression level of Bag5 in the individual having Alzheimer’s disease would be considered “upregulated” relative to the expression level of Bag5 in an individual not having Alzheimer’s disease.  However, if the expression level of Bag5 in an individual having Alzheimer’s disease is “5” and the expression level of Bag5 in that same individual “at an earlier time of life” was “10”,  that same expression of level of “5” would also be considered “downregulated” relative to the expression level of Bag5 in that same individual “at an earlier time of life”.
Accordingly, because any given expression level of Bag5 in any given individual can be considered all of “normal”, “upregulated”, and “downregulated” depending solely on the control or reference to which the expression level of Bag5 is compared, without recitation in the claims of the control or reference to which the expression level of Bag5 is compared, a person of ordinary skill in the art cannot know whether any given individual having a neurodegenerative disease falls within the scope of the instant claims.

CLAIM 12
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 depends from Claim 1 and recites “further comprising inhibiting or delaying development of the neurodegenerative disease”.  It is unclear whether Claim 12 is reciting an intended, natural result of carrying out the method of Claim 1 from which it depends or if “further comprising inhibiting or delaying development of the neurodegenerative disease” is intended as an additional method step.  If the former, Claim 12 fails to further limit Claim 1 from which it depends because “inhibiting or delaying development of the neurodegenerative disease” is a natural result of carrying out the method steps of Claim 1.  If the latter, Claim 12 is indefinite because it is not apparent what additional method step(s) is required in order to inhibit or delay development of the neurodegenerative disease.

Claim Rejections - 35 USC § 112, 4th Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depends from Claim 1 and recites “further comprising inhibiting or delaying development of the neurodegenerative disease”.  As discussed supra, to the extent that Claim 12 is construed to recite an intended, natural result of carrying out the method of Claim 1 from which it depends, it fails to further limit Claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection, rather than an enablement rejection under 35 U.S.C. 112, first paragraph.  Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, 1st "Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.
The claims are drawn to a method for treatment of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated comprising administering to the individual an effective amount of the nitroxide antioxidant 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl.  
Notwithstanding the above 35 U.S.C. 112, 2nd Paragraph rejection, the originally filed disclosure lacks written description of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
In the instant case, the only disclosure in the present Specification relating to individuals whose expression level of genes is downregulated is human subjects having an age-related decrease or downregulation in gene expression levels.  See Specification at [0020]. Applicant discloses that Bag5 has been shown to function as the nucleotide exchange factor of Hsp70 for the enhancement of protein refolding (citing Arakawa et al. Structure (2010) 18(3):309-19). Applicant further discloses that Bag5 has been shown to directly interacted with mutations in PTEN-induced kinase 1 (PINK1), and regulated PINK1 degradation via ubiquitin proteasome system (UPS) (citing Wang et al., PLoS One. (2014) 9(l):e86276). Applicant hypothesis that loss of the stability of PINK1 may contribute to sporadic Parkinson's disease (PD). Thus, Applicant discloses that increasing the expression level of Bag5 can be used to treat a human subject with an age-related disease caused by a decreased expression level of Bag5, a human subject having a decreased expression of Bag5, or any combination thereof.   However, Applicant does not describe any neurodegenerative diseases “whose expression level of Bag5 is downregulated”.  See Specification at [0045].
There is no evidence of record that neurodegenerative diseases are diseases “whose expression level of Bag5 is downregulated”, i.e., that downregulation of Bag5 is implicated as a causative factor in neurodegenerative diseases.  As the courts have repeatedly stated, the purpose of the written description requirement is to “ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.” Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 [54 USPQ2d 1915] (Fed. Cir. 2000)).
Amgen, Inc. v. Chugai Pharmaceutical Co., Ltd., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) states that “it is well established in our law that conception of a chemical compound requires that the inventor be able to define it so as to distinguish it from other materials, and to describe how to obtain it”.
Here, Applicant desires patent protection for treating any and all neurodegenerative diseases in an individual “whose expression level of Bag5 is downregulated”.  To support such broad protection and right to exclude, Applicant merely describes that Bag5 might be down-regulated in aged subjects.  However, Applicant presents no clear nexus between downregulation of Bag5 and the pathogenesis of any neurodegenerative disease.  
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). The written description requirement “requires a description of an invention, not an indication of a result that one might achieve if one made that invention.” Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997); see also Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1350 (Fed. Cir. 2013) (“A patent…‘is not a reward for the search, but compensation for its successful conclusion.’ … For that reason, the written description requirement prohibits a patentee from ‘leaving it to the … industry to complete an unfinished invention.’” (citations omitted)).
See In re ʼ318 Patent Infringement Litigation, 583 F.3d 1317, 1327 (Fed. Cir. 2009) (“[A]t the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient.”). 
Here, the claimed invention is based solely on a “search”, i.e., that some genes are downregulated in aged patients and that because Tempol increases Bag5 expression in healthy mice, it will treat any and all neurodegenerative diseases in an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated.  However, there is no evidence of record that Bag5 is downregulated in any neurodegenerative disease.  
Accordingly, the specification does not provide adequate written description of the claimed genus of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated.  Applicant fails to disclose any specific neurodegenerative diseases characterized by Bag5 downregulation.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus.  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating Alzheimer’s disease, does not reasonably provide enablement for other neurodegenerative diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method for treatment of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated comprising administering to the individual an effective amount of the nitroxide antioxidant 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl.  
There are numerous distinct types of neurodegenerative diseases including Alzheimer’s disease, Parkinson’s disease, ALS, Huntington’s disease, multiple sclerosis, etc. each of which has different causative factors, histology, and treatments.
The claims are extremely broad in so far as they encompass treating any and all neurodegenerative diseases whose expression level of Bag5 is downregulated.

The state and predictability of the art, and relative skill of those in the art
With regard to the instantly claimed neurodegenerative diseases, it is well established in the literature that each neurodegenerative disease condition is a reflection of different causative factors and different cellular behaviors; one compound capable of treating one type of neurodegenerative disease is unlikely to be useful in treating other types of neurodegenerative diseases.  
The treatment of neurodegenerative diseases generally is not considered enabled.  No compound has ever been found that can treat neurodegenerative diseases generally, even though massive efforts have been directed towards this end.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits. Indeed, most neurodegenerative diseases are considered untreatable, e.g., Alzheimer’s disease and Parkinson's disease.  Therefore, a compound effective against neurodegenerative diseases generally would be a revolutionary exception.  Applicant is asserting that he succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
KALIA ET AL. (Neuron, 2004, vol. 44, no. 6, pages 931-945) teaches that loss-of-function mutations in the parkin gene, which encodes an E3 ubiquitin ligase, are the major cause of early-onset Parkinson's disease (PD). Decreases in parkin activity may also contribute to neurodegeneration in sporadic forms of PD. The authors show that bcl-2-associated athanogene 5 (BAG5), a BAG family member, directly interacts with parkin and the chaperone Hsp70. Within this complex, BAG5 inhibits both parkin E3 ubiquitin ligase activity and Hsp70-mediated refolding of misfolded proteins. BAG5 enhances parkin sequestration within protein aggregates and mitigates parkin-dependent preservation of proteasome function. Finally, BAG5 enhances dopamine neuron death in an in vivo model of PD, whereas a mutant that inhibits BAG5 activity attenuates dopaminergic neurodegeneration. This contrasts with the antideath functions ascribed to BAG family members and suggests a potential role for BAG5 in promoting neurodegeneration in sporadic PD through its functional interactions with parkin and Hsp70.  See Abstract.  Clearly, a compound that increases expression of Bag5 would not treat a disease such as Parkinson's disease where Bag5 would be expected to promote neurodegeneration.
LOZANO ET AL. (US 2006/0159681 A1) teach BAG inhibitors, including BAG5 inhibitors, to inhibit neurodegeneration and to treat a neurodegenerative disease, such as Parkinson’s disease.  See Abstract; page 1, [0009]; page 2, [0013], [0017], [0018]; Claims. 
These articles, which constitute the state of the art relating to Bag5 and neurodegenerative diseases, clearly demonstrate that increasing expression of Bag5 would be contraindicated in neurodegenerative diseases such as Parkinson’s disease.  Therefore, administration of Tempol would be predicted to worsen neurodegenerative diseases such as Parkinson’s disease by increasing Bag5 expression at the time the application was filed.

The amount of direction or guidance provided and the presence or absence of working examples
	There are no working examples demonstrating treatment of any neurodegenerative disease in cells, animals, or man.
	The only working example is directed to administration of Tempol to mice at a dose of 5 mg/g food from 14 months to 31 months after birth and assessing the expression of genes in cardiac tissue after sacrifice.  Example 1.
	Examples 2-7 are prophetic examples, none of which are directed to treating a neurodegenerative disease.
The specification provides no direction or guidance for determining the particular administration regimens (e.g., dosages, timing, administration routes, etc.) necessary to treat all of the various neurodegenerative diseases encompassed by the claims, particularly in humans. The direction concerning treating neurodegenerative diseases is found in the specification at [0027], which merely lists Alzheimer’s disease, Parkinson’s disease, and ALS in a list of diseases associated with altered level of apoptosis; [0028], which merely lists exemplary genes involved in apoptosis, including Bag5; and [0045]-[0046], which merely cites prior art and posits that increasing the expression level of Bag5 can be used to treat a human subject with an age-related disease caused by a decreased expression level of Bag5.  However, there is no clear nexus established between decreased expression of Bag5 and any neurodegenerative disease either in the instant disclosure nor the prior and contemporaneous art.  Indeed, the prior art teaches that Bag5 should be inhibited in, for example, Parkinson's disease.
Applicant describes formulations at pages 37-38.  Doses generic to any and all nitroxide antioxidants required intended for treatment of any condition are described at pages 35-36.  A 100,000-fold range of doses is recommended (e.g., 0.01 to 1000 mg/kg) for human adults.  
As mentioned supra, there is no working example of treatment of any neurodegenerative disease in cells, animals or man.  The only working example merely demonstrates that Tempol increases expression of Bag5 1.24-fold the cardiac tissue of mice when administered at a dose of 5 mg/g food from 14 months to 31 months after birth. However, increase of expression of Bag5 in cardiac tissue does not predictably correlate to clinical efficacy in the treatment of neurodegenerative diseases generally as presently claimed.  Indeed, KALIA ET AL. (Neuron, 2004, vol. 44, no. 6, pages 931-945) teaches that rather than treating a neurodegenerative disease, expression of Bag5 enhances dopamine neuron death in an in vivo model of PD, whereas a mutant that inhibits BAG5 activity attenuates dopaminergic neurodegeneration. This contrasts with the antideath functions ascribed to BAG family members and suggests a potential role for BAG5 in promoting neurodegeneration in sporadic PD through its functional interactions with parkin and Hsp70.  See Abstract.  LOZANO ET AL. (US 2006/0159681 A1) teach BAG inhibitors, including BAG5 inhibitors, to inhibit neurodegeneration and to treat a neurodegenerative disease, such as Parkinson’s disease.  See Abstract; page 1, [0009]; page 2, [0013], [0017], [0018]; Claims.
Clearly, a compound that increases expression of Bag5 would not treat a disease such as Parkinson's disease where Bag5 would be expected to promote neurodegeneration.
Thus, there are no working examples correlating increased expression of Bag5 with efficacy in the treatment of any neurodegenerative disease.

The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that increased expression of Bag5 by administration of Tempol could be predictably used as a treatment for all neurodegenerative diseases as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicant has presented a general idea that because Tempol increases expression of Bag5 1.24-fold in the cardiac tissue of mice when administered at a dose of 5 mg/g food from 14 months to 31 months after birth it must therefore, a priori, be useful in the treatment of all neurodegenerative diseases whose expression level of Bag5 is downregulated.  Applicant does not provide any factual evidence that Bag5 is downregulated in any neurodegenerative disease.  The prior and contemporaneous art cited by Applicant in the disclosure fails to provide a clear nexus between expression of Bag5 and treatment of neurodegenerative diseases and Applicant has presented no evidence, e.g., working examples, demonstrating that Tempol is effective in treating any neurodegenerative disease.  
Applicant discloses that Bag5 has been shown to directly interact with mutations in PTEN-induced kinase 1 (PINK1), and regulated PINK1 degradation via ubiquitin proteasome system (UPS) (citing Wang et al., PLoS One. (2014) 9(l):e86276). Applicant hypothesizes that loss of the stability of PINK1 may contribute to sporadic Parkinson's disease (PD). Thus, Applicant discloses that increasing the expression level of Bag5 can be used to treat a human subject with an age-related disease caused by a decreased expression level of Bag5, a human subject having a decreased expression of Bag5, or any combination thereof. None of the art cited by Applicant in the disclosure teaches or otherwise suggests that decreased Bag5 expression is implicated in any neurodegenerative disease.  Indeed, the prior art teaches the opposite.   KALIA ET AL. (Neuron, 2004, vol. 44, no. 6, pages 931-945) teaches that rather than treating a neurodegenerative disease, expression of Bag5 enhances dopamine neuron death in an in vivo model of PD, whereas a mutant that inhibits BAG5 activity attenuates dopaminergic neurodegeneration. This contrasts with the antideath functions ascribed to BAG family members and suggests a potential role for BAG5 in promoting neurodegeneration in sporadic PD through its functional interactions with parkin and Hsp70.  See Abstract.  Likewise, LOZANO ET AL. (US 2006/0159681 A1) teach BAG inhibitors, including BAG5 inhibitors, to inhibit neurodegeneration and to treat a neurodegenerative disease, such as Parkinson’s disease.  See Abstract; page 1, [0009]; page 2, [0013], [0017], [0018]; Claims.
Clearly, a compound that increases expression of Bag5 as claimed by Applicant would not treat a disease such as Parkinson's disease where Bag5 would be expected to promote neurodegeneration and where the art teaches that Bag5 should be inhibited in such diseases.
Determining if Tempol would treat any particular neurodegenerative disease state would first require determining which, if any, neurodegenerative diseases have downregulation of Bag5, formulation of Tempol into a suitable dosage form to achieve relevant brain concentrations of Tempol to induce expression of Bag5 in neuronal cells, and subjecting it to clinical trials or to testing in an assay known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicant, the lack of a clear nexus between downregulation of Bag5 and any neurodegenerative disease, the complete lack of relevant working examples, and the teachings in the art that Bag5 should be inhibited in neurodegenerative diseases such as Parkinson's disease.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HABASH ET AL. (US 2009/0042937 A1; Published Feb. 12, 2009).
Habash et al. teach pharmaceutical compositions that are useful in treating amyloid protein-related diseases such as Alzheimer's disease. The compositions comprise a pharmaceutically acceptable carrier, and an effective therapeutic or prophylactic amount of a nitroxide antioxidant that downregulates one or more genes related to the amyloid-related disease. Methods are also provided for the use of the pharmaceutical compositions in the treatment or prevention of amyloid protein-related diseases. In a preferred embodiment, the nitroxide antioxidant is Tempol (4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl), and the amyloid protein-related disease is Alzheimer's disease. See Abstract; page 5, [0049].
Habash et al. teach a 70-kilogram patient exhibiting symptoms of dementia and for whom a diagnosis of Alzheimer's disease is suspected is administered a dose of 1500 mg of Tempol per day for 180 days. This may be administered in a single dose, or may be administered as a number of smaller doses over a 24-hour period: for example, three 500-mg doses at eight-hour intervals. Following treatment, the circulating serum protein levels of serum amyloid P-component precursor, serum amyloid A-1 protein precursor, JAK-1, cathepsin B, eukaryotic translation initiation factor 4E member 2, cyclooxygenase-1, and caspase 3 are reduced. Furthermore, the serum protein levels of eukaryotic translation initiation factor 4E binding protein are increased. See Example 1.
Habash et al. teach a method for inhibiting the progression of disease associated with an amyloid protein, comprising: identifying an individual affected by or at risk for amyloid protein-associated disease; and administering to that individual an amount of a nitroxide antioxidant effective to alter expression of a gene associated with the amyloid protein-related disease (Claim 12); wherein the amyloid protein-associated disease is Alzheimer's disease (Claim 13); wherein the amyloid protein-associated disease is selected from the group consisting of rheumatoid arthritis, familial Mediterranean fever, Parkinson's disease, end-stage renal disease, juvenile chronic arthritis, psioratic arthropathy, ankylosing spondylitis, Behcet's syndrome, reactive arthritis, and Crohn's disease (Claim 14); and wherein the nitroxide antioxidant is 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl (Claim 15).
Habash et al. teach a method for treating Alzheimer's disease, comprising: administering to an Alzheimer's patient an amount of a nitroxide antioxidant effective to inhibit Alzheimer's plaque formation.  See Claim 28.
Regarding Claims 8-10, Habash et al. teach that Alzheimer's disease is the most common form of dementia in the aged. It is characterized by mental deterioration and cognitive decline, and is the third leading cause of death after heart disease and cancer. Additionally, the prevalence of the disease increases exponentially with age: the incidence doubles every 5 years between 65 and 85, and affects one of every five people by the age of 80. See page 1, [0004].
Regarding “identifying an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated” as recited in Claim 1, because Claims 2 and 3 depend from Claim 1 and recite that the neurodegenerative disease is Alzheimer's disease (Claim 2) or Parkinson's disease (Claim 3), identifying and treating a patient with Alzheimer's disease or Parkinson's disease as taught in Habash et al. is also identification of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated absent factual evidence to the contrary.  

Claim(s) 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROUAULT ET AL. (US 2010/0179188 A1; Published Jul. 15, 2010).
Rouault et al. teach a method of treating or preventing neurodegeneration in a mammal comprising administering to the mammal an effective amount of a stable nitroxide radical, such as Tempol.  See Abstract; page 1, [0004]; Claims 1 and 5.
Rouault et al. teach the invention provides, in another aspect, a method of treating or preventing neurodegeneration in a mammal afflicted with a neurodegenerative disease comprising administering to the mammal an amount of a stable nitroxide radical sufficient to treat or prevent neurodegeneration. Treating or preventing neurodegeneration in a mammal includes treating or preventing any one or more symptoms of neurodegeneration. See page 4, [0039]; Claim 1.
Regarding Claims 2 and 3, Rouault et al. teach that the mammal is afflicted with Parkinson's Disease, Alzheimer's Disease, Hallevorden-Spatz, aceruloplasminemia, refractory anemia, erythropoietic protoporphyria, or adult-onset neurodegeneration. See Claim 10.
Regarding “identifying an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated” as recited in Claim 1, because Claims 2 and 3 depend from Claim 1 and recite that the neurodegenerative disease is Alzheimer's disease (Claim 2) or Parkinson's disease (Claim 3), identifying and treating a patient with Alzheimer's disease or Parkinson's disease as taught in Rouault et al. is also identification of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated absent factual evidence to the contrary.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 9,579,311
Claims 1-2, 4, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,579,311. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘311 patent recites a method for decreasing the expression level of a gene in a human subject in need thereof, comprising: identifying a human subject having an increased expression level of a gene associated with the apoptosis pathway, wherein the gene associated with the apoptosis pathway is selected from the group consisting of Bak1, Pdcd5, Casp2, Tradd, Tp53inp1 and Casp12; and administering to the human subject an effective amount of a nitroxide antioxidant to reduce the level of expression of the gene associated with the apoptosis pathway, wherein the nitroxide antioxidant is 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl.  Claim 3 recites that the increased expression level of the gene is age-related and Claim 4 recites that the increased expression level of the gene is disease-related.
The Specification of the ‘311 patent is properly used as support for and a dictionary to define the age-related and disease-related conditions in which the gene associated with the apoptosis pathway selected from the group consisting of Bak1, Pdcd5, Casp2, Tradd, Tp53inp1 and Casp12 is increased and thus within the scope of the ‘311 patent claims.  In this regard, the ‘311 patent discloses that in some embodiments, the increased expression level of the gene is age-related. In some embodiments, the individual is over the age of 35. In some embodiments, the individual is over the age of 45. In some embodiments, the individual is over the age of 55. In some embodiments, the individual is over the age of 65. In some embodiments, the increased expression level of the gene is disease-related. In some embodiments, the disease is selected from the group consisting of a neurodegenerative disease, an immune system dysfunction, a cardiovascular dysfunction, muscle atrophy, an intestinal disorder, a kidney disease, an autoimmune disease, acquired immune deficiency syndrome (AIDS), and any combination thereof. In some embodiments, the neurodegenerative disease is Alzheimer's disease. In some embodiments, the neurodegenerative disease is Huntington's disease.  See col. 1, lines 44-61.
More specifically, the ‘311 patent discloses that increased expression of Casp2 gene has been shown to play a role in neurodegenerative disorders including Alzheimer’s disease, Huntington’s disease, and temporal lobe epilepsy. See col. 13, lines 17-20.  
Accordingly, the claims of the ‘311 patent encompass administration of Tempol to having an age-related neurodegenerative disease such as Alzheimer’s disease or Huntington’s disease.
Regarding “identifying an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated” as recited in Claim 1, because Claims 2 and 4 depend from Claim 1 and recite that the neurodegenerative disease is Alzheimer's disease (Claim 2) or Huntington's disease (Claim 4), identifying and treating a patient with Alzheimer's disease or Huntington's disease as encompassed by the ‘311 patent claims is also identification of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated absent factual evidence to the contrary.  

U.S. Patent No. 9,700,550
Claims 1-2, 4, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,700,550. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘550 patent recites a method for decreasing the expression level of a gene in a human subject in need thereof, comprising: identifying a human subject having an increased expression level of a gene associated with aging, wherein the gene associated with aging is selected from the group consisting of Bak1, Pdcd5, Casp2, Tradd, Tp53inp1 and Casp12; and administering to the human subject an effective amount of a nitroxide antioxidant to reduce the level of expression of the gene associated with aging, wherein the nitroxide antioxidant is 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl.  Claims 5-6 recite that the human subject is over the age of 35 or 55, respectively. Claim 4 recites that the increased expression level of the gene is associated with a disease.
The Specification of the ‘550 patent is properly used as support for and a dictionary to define the age-related and disease-related conditions in which the gene associated with aging selected from the group consisting of Bak1, Pdcd5, Casp2, Tradd, Tp53inp1 and Casp12 is increased and thus within the scope of the ‘550 patent claims.  In this regard, the ‘550 patent discloses that in some embodiments, the increased expression level of the gene is age-related. In some embodiments, the individual is over the age of 35. In some embodiments, the individual is over the age of 45. In some embodiments, the individual is over the age of 55. In some embodiments, the individual is over the age of 65. In some embodiments, the increased expression level of the gene is disease-related. In some embodiments, the disease is selected from the group consisting of a neurodegenerative disease, an immune system dysfunction, a cardiovascular dysfunction, muscle atrophy, an intestinal disorder, a kidney disease, an autoimmune disease, acquired immune deficiency syndrome (AIDS), and any combination thereof. In some embodiments, the neurodegenerative disease is Alzheimer's disease. In some embodiments, the neurodegenerative disease is Huntington's disease.  See col. 3, lines 13-53.
More specifically, the ‘550 patent discloses that increased expression of Casp2 gene has been shown to play a role in neurodegenerative disorders including Alzheimer’s disease, Huntington’s disease, and temporal lobe epilepsy. See col. 13, lines 64-67.  
Accordingly, the claims of the ‘550 patent encompass administration of Tempol to having an age-related neurodegenerative disease such as Alzheimer’s disease or Huntington’s disease.
Regarding “identifying an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated” as recited in Claim 1, because Claims 2 and 4 depend from Claim 1 and recite that the neurodegenerative disease is Alzheimer's disease (Claim 2) or Huntington's disease (Claim 4), identifying and treating a patient with Alzheimer's disease or Huntington's disease as encompassed by the ‘550 patent claims is also identification of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated absent factual evidence to the contrary.  

U.S. Patent No. 10,064,852
Claims 1-2, 4, and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,064,852. 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the ‘852 patent recites a method for decreasing the expression level of a gene in a human subject in need thereof, comprising: identifying a human subject having an increased expression level of a gene associated with a disease, wherein the gene associated with the disease is selected from the group consisting of Bak1, Pdcd5, Casp2, Tradd, Tp53inp1 and Casp12; and administering to the human subject an effective amount of a nitroxide antioxidant to reduce the level of expression of the gene associated with the disease, wherein the nitroxide antioxidant is 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl.  Claim 4 recites that the human subject is over the age of 35 or over the age of 55.
The Specification of the ‘852 patent is properly used as support for and a dictionary to define the age-related and disease-related conditions in which the gene associated with aging selected from the group consisting of Bak1, Pdcd5, Casp2, Tradd, Tp53inp1 and Casp12 is increased and thus within the scope of the ‘852 patent claims.  In this regard, the ‘852 patent discloses that in some embodiments, the increased expression level of the gene is age-related. In some embodiments, the individual is over the age of 35. In some embodiments, the individual is over the age of 45. In some embodiments, the individual is over the age of 55. In some embodiments, the individual is over the age of 65. In some embodiments, the increased expression level of the gene is disease-related. In some embodiments, the disease is selected from the group consisting of a neurodegenerative disease, an immune system dysfunction, a cardiovascular dysfunction, muscle atrophy, an intestinal disorder, a kidney disease, an autoimmune disease, acquired immune deficiency syndrome (AIDS), and any combination thereof. In some embodiments, the neurodegenerative disease is Alzheimer's disease. In some embodiments, the neurodegenerative disease is Huntington's disease.  See col. 3, lines 13-53.
More specifically, the ‘852 patent discloses that increased expression of Casp2 gene has been shown to play a role in neurodegenerative disorders including Alzheimer’s disease, Huntington’s disease, and temporal lobe epilepsy. See col. 13, lines 64-67.  
Accordingly, the claims of the ‘852 patent encompass administration of Tempol to having an age-related neurodegenerative disease such as Alzheimer’s disease or Huntington’s disease.
Regarding “identifying an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated” as recited in Claim 1, because Claims 2 and 4 depend from Claim 1 and recite that the neurodegenerative disease is Alzheimer's disease (Claim 2) or Huntington's disease (Claim 4), identifying and treating a patient with Alzheimer's disease or Huntington's disease as encompassed by the ‘852 patent claims is also identification of an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated absent factual evidence to the contrary.  

U.S. Patent No. 10,231,959
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,231,959. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘959 patent are drawn to methods for increasing Bag5 expression in an individual comprising: identifying an individual having a decreased expression level of Bag5 in a neuronal tissue; and administering to the individual, identified as having the decreased expression level of Bag5 in the neuronal tissue, an effective amount of a nitroxide antioxidant, wherein the nitroxide antioxidant is 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl, whereby the expression level of Bag5 is increased.  Claims 2-3 recite that the human subject is over the age of 35 or 55, respectively. Claim 5 recites that the decreased expression level of Bag5 is disease-related.
Regarding Claims 2-8, because all of these claims depend directly from Claim 1, which recites “identifying an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated”, the ‘959 patent claims naturally encompass the treatment of the same patient populations recited in the instant claims.  



U.S. Patent No. 10,441,578
Claims 1-2 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 13 of U.S. Patent No. 10,441,578. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘578 patent are drawn to a method of upregulating an expression level of one or more glutathione S-transferase (GST) genes, the method comprising: administering an effective amount of a nitroxide antioxidant to an individual known to have or suspected to have oxidative stress, whereby the expression level of the GST gene is upregulated, the oxidative stress caused by a disease or condition selected from the group consisting of, inter alia, Alzheimer's disease, and the nitroxide antioxidant selected from the group consisting of, inter alia, 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPOL).
The claims of the ‘578 patent thus encompass administration of TEMPOL to the same patient population recited in the instant claims, i.e., an individual with Alzheimer’s disease.  As Alzheimer’s disease is recited in dependent Claim 2 as a “neurodegenerative disease whose expression level of Bag5 is downregulated”, the administration of TEMPOL to an individual with Alzheimer’s disease as encompassed by the ‘578 patent claims would be administration to an individual having a neurodegenerative disease whose expression level of Bag5 is downregulated as recited in the instant claims.

U.S. Patent No. 10,874,654
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,874,654. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘654 patent are drawn to a method of increasing expression level of Bcl-2-associated athanogene 5 (Bag5) gene in an individual, comprising: identifying an individual having a downregulated expression level of the Bag5 gene in neuronal tissue relative to the expression level of Bag5 gene in neuronal tissue of a population of individuals of the same sex and similar age; and administering to the individual an effective amount of a nitroxide antioxidant, the nitroxide antioxidant selected from the group consisting of 2-ethyl-2,5,5-trimethyl-3-oxazolidine-1-oxyl (OXANO), 2,2,6,6-tetramethylpiperidine-1 oxyl (TEMPO), 4-hydroxy-2,2,6,6-tetramethylpiperidine-1-oxyl (TEMPOL), 4-amino-2,2,6,6-tetramethyl-1-piperidinyloxy (Tempatmine), 3-Aminomethyl-PROXYL, 3-Cyano-PROXYL, 3-Carbamoyl-PROXYL, 3-Carboxy-PROXYL, and 4-Oxo-TEMPO, and whereby the expression level Bag5 is increased to prevent neuronal cell death in the neuronal tissue.  See Claim 1.  The nitroxide antioxidant is TEMPOL (Claim 2), and the individual has been diagnosed with Alzheimer’s disease (Claim 3), Parkinson’s disease (Claim 4), Huntington’s disease (Claim 5), ALS (Claim 6), spinal ataxis (Claim 7), spinocerebellar degenerations (Claim 8), or an age-related neurodegenerative disease (Claim 9).
The claims of the ‘654 patent thus anticipate the instant claims.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.